COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
  JOSE S. SOTO,                                                  No. 08-17-00032-CR
                                                 §
                         Appellant,                                   Appeal from
                                                 §
  v.                                                          County Court at Law No. 1
                                                 §
  THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                 §
                         Appellee.                               (TC # 20150C08344)
                                                 §


                                        JUDGMENT

       The Court has considered this cause on Appellant=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order that this decision be certified below

for observance.

       IT IS SO ORDERED THIS 11TH DAY OF OCTOBER, 2017.



                                      ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rodriguez, and Palafox, JJ.